—Appeal and cross appeal from an order of Supreme Court, Niagara County (Lane, J.), entered September 21, 2001, which granted the motion of defendant Monro Muffler Brake & Service, Inc. for summary judgment dismissing the complaint and cross claims against it *1136and denied the cross motion of Simon M. Giancola and Frank A. Giancola, Jr. for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Niagara County, Lane, J. Present — Hayes, J.P., Wisner, Hurlbutt, Scudder and Gorski, JJ.